Citation Nr: 1048342	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  09-29 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for spinal meningitis.

2.  Entitlement to an effective date prior to April 16, 2008, for 
service-connected bipolar disorder.



ATTORNEY FOR THE BOARD

A. Barner, Law Clerk






INTRODUCTION

The Veteran served on active duty from September 1968 to June 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas and in Portland, 
Oregon.


FINDINGS OF FACT

1.  In December 1970, the RO denied the Veteran's service 
connection claim for spinal meningitis.  The Veteran did not 
appeal that decision and it became final.

2.  The evidence added to the record since the December 1970 
rating decision does not, by itself or when considered with 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate the Veteran's service connection claim 
for spinal meningitis, is cumulative and redundant, and does not 
raise a reasonable possibility of substantiating the claim.

3.  The Veteran filed a claim for service connection for a 
bipolar condition, characterized as bipolar disorder on April 16, 
2008.  This was the first psychiatric claim of record.


CONCLUSIONS OF LAW

1.  New and material evidence was not received since the December 
1970 rating decision; thus, the service connection claim for 
spinal meningitis is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2010).

2.  An effective date prior to April 16, 2008, is not warranted 
for the award of service connection for bipolar disorder.  38 
U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.151, 3.155, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of his claims, has notified him of the information 
and evidence necessary to substantiate his claims, and has fully 
disclosed VA's duties to assist him.  In a May 2008 letter, the 
Veteran was notified of the information and evidence needed to 
substantiate and complete the claims on appeal.  Additionally, 
the May 2008 letter provided him with the general criteria for 
the assignment of an effective date and initial rating.  Id.  The 
Board is cognizant that the Veteran requested a copy of his file 
in April 2009, and the record does not demonstrate such copy was 
yet afforded the Veteran.  This is not sufficient, however, to 
further delay adjudication of his claim.  

The Board also notes the Veteran seeks to reopen a service 
connection claim for spinal meningitis previously denied by VA.  
In the context of such claims, the VCAA notice must include the 
evidence and information that is necessary to reopen the claim 
and the evidence and information that is necessary to establish 
the underlying claim for the benefit sought.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In the present case, the 
Veteran was not initially afforded appropriate Kent notice prior 
to the initial determination of these claims, but such a notice 
deficiency was corrected within the December 2008 rating decision 
that explained the reference to histioplasmosis was a clerical 
error, and not a statement acknowledging a relationship to the 
claimed meningitis, and he was afforded readjudication of these 
issues on several occasions, most recently in May 2010.  Thus, 
any timing deficiency was properly cured.  Id.  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  He 
has also been afforded a VA medical examination regarding a 
psychiatric disorder in October 2008.  The Board notes that the 
VA examination report contains sufficiently specific clinical 
findings and informed discussion of the pertinent history and 
clinical features of the disability on appeal and is adequate for 
purposes of this appeal.  

With respect to the claim to reopen, VA's duty to assist the 
Veteran in the development of his claim is not triggered unless 
and until a claim is reopened.  See 38 U.S.C.A. § 5103A; 
Paralyzed Veterans of America v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed.Cir. 2003) (VA need not provide a medical 
examination or medical opinion until a claim is reopened).  

The Board is not aware, and the Veteran has not suggested the 
existence of, any additional pertinent evidence not yet received.  

I.  New and Material Evidence - Spinal Meningitis

The Veteran seeks to reopen a service connection claim for spinal 
meningitis.  In a prior December 1970 rating decision, the RO 
denied the Veteran service connection for spinal meningitis.  
Because he did not file a timely notice of disagreement regarding 
these determinations, the December 1970 rating decision became 
final.  38 U.S.C.A. § 7105 (West 2002).

Under applicable criteria, a claim that is the subject of a prior 
final denial may be reopened if new and material evidence is 
received with respect to that claim.  If the claim is thus 
reopened, it will be reviewed on a de novo basis, with 
consideration given to all the evidence of record.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the claim on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is 
presumed credible for the purposes of reopening the claim, unless 
it is inherently false or untrue, or if it is in the nature of a 
statement or other assertion, it is beyond the competence of the 
person making the assertion.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).

The Board notes that the present claim for spinal meningitis is 
the same as that denied by the December 1970 rating decision, 
which found meningitis was not incurred in or aggravated by 
service; consequently, service connection for spinal meningitis 
may be considered on the merits only if new and material evidence 
has been received since the time of the December 1970 
adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).

Subsequent to the final December 1970 denial, the Veteran has 
submitted additional evidence in support of his claim in the form 
VA and private treatment records merely reporting a history of 
spinal meningitis.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (a bare transcription of a lay history is not transformed 
into competent medical evidence merely because the transcriber 
happens to be a medical professional).  

Subsequent to the final December 1970 denial, the Veteran also 
submitted additional evidence in support of his claim in the form 
of his own contentions.  The Veteran contends that he had spinal 
meningitis while in service, resulting in a high temperature and 
a coma, and that reported treatment for spinal meningitis led to 
his prescription drug overdose and hospitalization for attempted 
suicide.  While the Board recognizes that the Veteran was a 
medical corpsman, his medical training was more than forty years 
ago, and there is not recent evidence of record that suggests he 
has medical expertise which would render him qualified to provide 
a medical opinion regarding his claimed spinal meningitis, a 
complicated bacterial or viral infection.  The Veteran's 
contentions have little probative value when considered with the 
other evidence of record; specifically, the October 2008 VA 
examination that noted the Veteran suffered from psychotic 
features, including "paranoid delusions and hallucinations of 
the voice of demons."  Furthermore, his service treatment 
records did not indicate hospitalization for spinal meningitis, 
but rather for an attempted suicide.  

While the Veteran's additional evidence received since the 
December 1970 rating decision is new, in that it was not of 
record at the time of the prior final denial, it is cumulative 
and redundant of evidence already of record because it merely 
reiterates the contention that spinal meningitis was incurred in 
service.  At the time of the prior denial, the RO found spinal 
meningitis was not incurred in service.  The evidence presented 
since the last final denial does not support the Veteran's 
contentions that he contracted spinal meningitis during active 
service or that such a disability manifested within a year of 
separation from service.  His VA medical treatment records 
confirm only that he has reported having spinal meningitis while 
in service, and his contentions of having had meningitis in 
service were previously present in a May 1969 service treatment 
record where he reported that he had meningitis; however, there 
remains no evidence of a diagnosis of or treatment for spinal 
meningitis while in service or within a year of separation from 
service.  Thus, none of this evidence is new and material.

In summary, because the Veteran has not presented new and 
material evidence with which to reopen his service connection 
claim for spinal meningitis, his application to reopen this claim 
is denied.

II.  Earlier Effective Date - Bipolar Disorder

The Veteran seeks an earlier effective date for the award of 
service connection for bipolar disorder, with a 70 percent rating 
effective April 16, 2008.  Except as otherwise provided, the 
effective date of an evaluation and award of compensation based 
on an original claim, a claim reopened after final disallowance, 
or a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).  As with 
any claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, the 
claimant shall be given the benefit-of-the-doubt.  38 U.S.C.A. § 
5107 (West 2002).

The Veteran contends his initial service connection claim for 
bipolar disorder was filed earlier than recognized by VA.  A 
specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.151(a) (2010).  A "claim" or "application" is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2010).  An 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a) (2010).  If a formal claim is received within one year 
of an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155 (2010).

The Veteran was hospitalized while in service, in May 1969, for 
attempted suicide in relation to a psychiatric disorder.  The 
mental status examination on admittance to the hospital revealed 
no evidence of any acute brain syndrome, and examination revealed 
physical and neurologic normal limits.  At that time the Veteran 
attributed his mental state to harassment by his supervisor, and 
complained of a long history of emotional instability and nerves.  
His separation examination marked "abnormal" in regards to 
psychiatric evaluation, and specified that he had a personality 
disorder, manifested by a suicidal gesture with an overdose of 
20 Librium tablets, immature personality, poor tolerance to 
frustration, a life-long history of running away and an inability 
to complete what he started.  Private treatment records as early 
as January 2004 and VA treatment records from February 2008 show 
the Veteran was treated for a psychiatric disability, variously 
diagnosed.  A VA medical examination from October 2008 diagnosed 
the Veteran as having bipolar disorder with psychotic features 
and severe personality disorder more likely than not incurred in 
service.  

The Board recognizes that the October 2008 VA examination 
provided a nexus between the in-service personality disorder, and 
the Veteran's longstanding character problems, more accurately 
diagnosed as Personality Disorder Not Otherwise Specified.  
Medical records, however, do not constitute a claim for service 
connection, because they are not a communication from the 
Veteran, his representative, a Member of Congress, or an agent 
communicating an intent to file a claim for compensation 
benefits.  See 38 C.F.R. §§ 3.1(p), 3.155(a), (b).  The treatment 
records, standing alone or together, do not meet the criteria for 
an informal claim for service connection.  

Thus, the Veteran was awarded service connection and a 70 percent 
initial rating for his bipolar disorder, effective April 16, 
2008, which date was based on the receipt of a service connection 
claim for bipolar disorder.  Although the Veteran contends that 
he filed a claim within one year of discharge of service 
requiring assignment of an earlier effective date, the record 
indicates that his October 1970 claim is the only one of record 
prior to April 16, 2008.  In October 1970, the Veteran claimed 
service connection for spinal meningitis and histioplasmosis, but 
did not raise any psychiatric claims.  Although the Board is 
aware that the December 1970 rating decision included a 
handwritten paragraph stating the personality disorder diagnosed 
in service was not a disorder cognizable under the law, this was 
not an actual rating, and was not included in the January 1971 
letter notifying the Veteran that his claimed histioplasmosis and 
spinal meningitis were denied.  

As the Veteran's claim of service connection for bipolar disorder 
was received by VA on April 16, 2008, the earliest effective date 
possible for the grant of service connection under the governing 
laws and regulations, outlined above, is the April 16, 2008, date 
assigned.  Accordingly, as a matter of law, the appeal seeking an 
effective date prior to that date for the grant of service 
connection for bipolar disorder must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

As new and material evidence has not been received, the 
previously denied service connection claim for spinal meningitis 
is not reopened.

Entitlement to an effective date prior to April 16, 2008 for 
service connected bipolar disorder is denied.  



______________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


